DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 1/3/22, which has been entered.

   1. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Rejections - USC 112
	Applicant's arguments and amendments with respect to claim 20 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments with respect to claims 1 and 3-20 have been considered and are persuasive. Claims 1 and 11 have been amended to include previously indicated allowable subject matter in each of the independent claims.   

   3.   REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 11 recites the limitations of (or similar thereof):
“a controller suitable for: 

programming the changeable firmware data, after it is moved into the write cache region, into the non-volatile memory device; and 
generating, in the firmware cache region, access information of the changeable firmware data, 
wherein the access information in the controller includes first location information indicating whether the changeable firmware data is stored in the write cache region or the non- volatile memory device.”

Claim 20 recites the limitations of: 
“a controller suitable for: 
changing the one or more pieces cached in the first cache for use in an operation of the nonvolatile memory device; 
moving the one or more pieces from the first cache to the second cache; 
controlling the nonvolatile memory device to move the one or more pieces from the second cache to the nonvolatile memory device; 
generating location information indicating whether the one or more pieces are stored in the second cache or the nonvolatile memory device; and 
moving, in response to an access request for a piece that is cache-missed in the first cache, from the second cache or the nonvolatile memory device to the first cache according to the location information.”

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Tverdal (US 9891908), which teaches an updatable integrated-circuit radio; and a  boot-loader (22) or the firmware module (23) that comprises instructions for using the radio communication logic (17) to receive a new firmware module (40), and the boot-loader (22) or the firmware module (23) comprises instructions for storing the new firmware module (40) in the software-application memory region such that at least a portion of the software application (27) is overwritten by the new firmware module (40). The boot-loader (22) comprises instructions for moving or copying the new firmware module (40) from the software-application memory region to the firmware memory region;
Kotary (US 20190042229), which teaches systems, apparatuses and methods may provide for technology that assumes, by a root of trust located in a trusted region of a system on chip (SOC), control over a reset of the SOC and conducting, by the root of trust, an authentication of an update package in response to an update condition. The root of trust technology may also apply the update package to firmware located in non-volatile memory (NVM) associated with a microcontroller of the SOC if the authentication is successful; and
Yu (US 20150363323), which teaches a system that includes a memory buffer to cache a non-volatile memory. The non-volatile memory stores a plurality of valid and obsolete variables in a plurality of valid and obsolete regions, respectively. The system further includes a journal region to track movement of valid variables and valid regions within the memory buffer utilizing alternating pairs of structure pointers to indicate at least portions of the plurality of valid and obsolete regions indicative of from where and to where the valid variables move during a write event.

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1 and 3-20 are allowable as noted above. 
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137